DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 13 and 15-27 are currently pending
	Claims 1-12 and 14 stand canceled
Response to Arguments
3.	Applicant’s arguments with respect to claims 13 and 15-27, have been considered but are moot in view of the new grounds of rejection.
The presented arguments are directed to the amended claims reciting previously disclosed matter at claim 14, thus a new search has been conducted based on which a second action on merits is herein issued.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 13 and 15-27 are rejected under 35 U.S.C. 103 as being obvious over Detlev Marpe et al., (hereinafter Marpe) (US 2013/0027230) in view of Vivienne Sze et al., (hereinafter Sze) (US 10,129,546) and further in view of Alshin, Alexander et al., (hereinafter Alshin) "High Precision Probability Estimation For CABAC," 2013 Visual Communications and Image Processing (VCIP), November 17-20, 2013, 6 pages, IEEE, Kuching, Malaysia.
The applied reference does not have a common inventor with the instant application.
1-12. (Canceled)  
  Re Claim 13. (Currently Amended) Marpe discloses, a method for subdividing an interval during entropy coding for a bitstream representing a set of video pictures (performing entropy coding on divided probability intervals e.g., sub-intervals associated with the symbol data to be coded, at encoder in Fig.9 and 49 Par.[0003]-[0005], [0017], [0183]..or, [0662], i.e., or decoder in Fig.11 Par.[0187] of the probability interval partitioning entropy (PIPE) where each bitstream transferring data of a binary symbol statistics of a certain probability sub-interval, [0663]), the method comprising: 
performing a right bit-shifting operation on a probability estimator value (performing bit-shifting on the probability estimated value Par.[0239], Fig.15 of the LPB  probability p, or Par.[0368], [0378] or [0718] and Fig.61a and 62 and a right bit shifting wherein the binary arithmetic engine performs

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at Par.[0718 and Fig.61a, 62); 
computing a sub-interval value by multiplying a range value representing the interval by the right bit-shifted probability estimator value (computing a certain sub-interval of the probability estimator value e.g., [0;0.5], Par.[0662] ); and 
using the sub-interval value to update the interval (updating the value of the actual bin by as selected by the context index  probability state, ctxIdx Par.[0656], Fig.60 of the probability interval Par.[0677]).
computing a sub-interval value by multiplying a range value representing the interval by the right bit-shifted probability estimator value (Par.[0222] and with interpretation that a right shifting direction would result to a decreased bit lengths due to its associated arithmetic division meaning Par.[0226],[0420]); and 
using the sub-interval value to update the interval (Par.[0703], [0718]).
However, while Marpe computes the sub-interval probability of a probability range of [0;0.5] at Par.[0662] and the skilled in the art would have inferred the sub-interval value by multiplying a range value by the bit-shifted probability estimator value to further update the interval/range by using the sub-intervals value per Par.[0222], 
And, further identifying the art to Sze explicitly teaching these claimed limitations where,
performing a bit-shifting operation on a probability estimator value (performing bit-shifting on the probability estimator, Col.6 Lin.1-19); 
computing a sub-interval value by multiplying a range value representing the interval by the bit-shifted probability estimator value (computing subintervals, Col.5 Lin.66-67 and computing the least probable symbol the sub-interval value RLPS by multiplying the range i.e., interval R by the probability of the LPS, pLPS, e.g., at relation 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , Col.5 Lin.66-67); and 
using the sub-interval value to update the interval (updating the range interval R according to the sub-interval Co.5 Lin.23-26).
In a similar art, Alshin discloses video coding technique performing binary arithmetic coding (CABAC), where a probability estimate is updated by conditionally adding 2N-d to a probability estimate having a bin value equal to a least probable state LPS, where N is the width  in bits of  the probability estimate and d, is a distance parameter which controls the probability updating as claimed, 
to reduce a length in bits of the probability estimator value, wherein the probability estimator value is associated with a probability of a bin having a particular value ;
computing a sub-interval value by multiplying a range value representing the interval by the right bit-shifted probability estimator value (disclosing a method of updating a probability estimate used in CABAC entropy coding, by determining whether a bin value is equal to “1”, Sec.3.1, then updating the probability estimate by conditionally adding 2N-d (Y>>Mi where Y is 2k representing a right shift by Mi bits equivalent to a multiplication of 2 - Mi , e.g., representing a division applied to the probability estimate Pi when the bin value is equal to “1”, wherein N (k in D1) is the width in bits of the probability estimate and d (Mi in D1) is a parameter controlling the probability update speed Sec. 3.1 and 3.2 as being applied to the least probable state LPS);   
Within the context disclosed by Marpe, for coding a sequence of symbols by binarizing a source symbol bitstream into a sequence of bins to be encoded into partial codewords to be further written into a codeword bitstream, the ordinary skilled in the art would have found obvious before the effective filing date of the invention to seek secondary sources in order to obtain the advantage of optimizing binary coding efficiency suggested in Marpe at Par.[0017], combined with Sze, teaching in explicit detail the symbol binarizing and entropy based coding process by which deeming the combination predictable. Furthermore, the right shifting of the probability estimate is expressly disclosed in the analogous art to Alshin, by which the advantage obtain is sought through reducing the bit length for an extended entropy coding efficiency (Alshin: Sec.6), by which deeming the combination predictable in terms of the matter herein claimed. Support is found in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I. (A-D) EXEMPLARY RATIONALES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
that may support a conclusion of obviousness as above evidenced.

  Re Claim 14. (Canceled) 

  Re Claim 15. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 13 
Marpe teaches, further comprising bit-shifting the computed sub-interval value, wherein using the sub-interval value to update the interval comprises using the bit-shifted sub-interval value to update the interval (updating the context model bin value per Fig.29 by determining the interval R from RLPS,  Par.[0112]-[0115]… [0125]-[0128])
Sze teaches this feature as in (updating the interval based on the shifted sub-interval Col.5 Lin.1-31 or Col.6 Lin.10).  

  Re Claim 16. (Currently Amended) Marpe, Sze and Alshin disclose, the method of claim 15, 
Marpe teaches about, wherein an amount by which the computed sub-interval value is bitshifted is based on an amount by which the probability estimator value is right bit-shifted (the sub-interval shifting is determined by the amount of estimated probability (Par.[0141]-0143].., e.g. different values of shifting per probability constraints at Par.[0239]).  
Sze teaches this feature at (Col.5 Lin.23-31, Col.6 Lin.1-9).
Alshin teaches this feature as mapped at Claim 13, (by disclosing a method of updating a probability estimate used in CABAC entropy coding, by determining whether a bin value is equal to “1”, Sec.3.1, then updating the probability estimate by conditionally adding 2N-d (Y>>Mi where Y is 2k representing a right shift by Mi bits equivalent to a multiplication of 2 - Mi , e.g., representing a division applied to the probability estimate Pi when the bin value is equal to “1”, wherein N (k in D1) is the width in bits of the probability estimate and d (Mi in D1) is a parameter controlling the probability update speed Sec. 3.1 and 3.2 as being applied to the least probable state LPS) 

  Re Claim 17. (Currently Amended) Marpe, Sze and Alshin disclose, the method of claim 16, 
Marpe teaches, wherein the amount by which the computed sub-interval value is bitshifted is equal to a constant minus the amount by which the probability estimator value is right bit-shifted (Par.[0522]-[0524]).
Sze teaches this feature, (Col.5 Lin.15-22).
Alshin teaches the right bit shifting of the prediction estimation feature as mapped at Claim 13, (by disclosing a method of updating a probability estimate used in CABAC entropy coding, by determining whether a bin value is equal to “1”, Sec.3.1, then updating the probability estimate by conditionally adding 2N-d (Y>>Mi where Y is 2k representing a right shift by Mi bits equivalent to a multiplication of 2 - Mi , e.g., representing a division applied to the probability estimate Pi when the bin value is equal to “1”, wherein N (k in D1) is the width in bits of the probability estimate and d (Mi in D1) is a parameter controlling the probability update speed Sec. 3.1 and 3.2 as being applied to the least probable state LPS). 
  

  Re Claim 18. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 15, 
Marpe teaches, wherein the probability estimator value is associated with a current bin value being equal to a least probable state for the current bin value (the LPS value is derived from the probability estimator associated with the current bin value, per Fig.25 according to the probability State Index pStateIdx in Fig.26 citing;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , for the current i.e., actual bin at Step 2336-2344-2346-2340 in Fig.33 ). 
Sze teaches this feature at (Col.5 Lin.11-22). 

  Re Claim 19. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 18, 
Marpe teaches, wherein 1 minus the probability estimator value is bit- shifted and multiplied by the range value when the current bin value is equal to a most probable state for the current bin value (Par.[0103], [0146] where one probability P, is referenced to the opposite value e.g., 1-P, and Fig.25 for MPS as identified in Table at Par.[0376] point 4. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or Par.[0202]). 
Sze teaches this feature at (MPS is determined per the probability 1-pLPS, Col.5 Lin.17-22, Col.6 Lin.1-5). 

  Re Claim 20. (Currently Amended) Marpe, Sze and Alshin disclose, the method of claim 13, 
Marpe teaches, wherein computing the sub-interval value further comprises adding a constant value after multiplying the range value by the right bit-shifted probability estimator value (at Fig.15 Par.[0239], [0269]).  
Sze teaches this feature at (after computing the RLPS=R*pLPS, adding per RMPS=R-RLPS, Col.5 Lin.7-18).
Alshin teaches the right bit shifting of the prediction estimation feature, (by disclosing a method of updating a probability estimate used in CABAC entropy coding, by determining whether a bin value is equal to “1”, Sec.3.1, then updating the probability estimate by conditionally adding 2N-d (Y>>Mi where Y is 2k representing a right shift by Mi bits equivalent to a multiplication of 2 - Mi , e.g., representing a division applied to the probability estimate Pi when the bin value is equal to “1”, wherein N (k in D1) is the width in bits of the probability estimate and d (Mi in D1) is a parameter controlling the probability update speed Sec. 3.1 and 3.2 as being applied to the least probable state LPS). 

  Re Claim 21. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 13 
Marpe teaches, further comprising updating the probability estimator value based on a current bin value (the probability estimator is updated based on the current bin value Par.[0691]).  
Sze teaches about, (Fig.1 Col.Col.5 Lin.1-6, Lin.44-56)).

  Re Claim 22. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 21, 
Marpe teaches, wherein updating the probability estimator value comprises applying a bit shifting operation to a value based on the probability estimator value (Par.[0718]).  

  Re Claim 23. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 21, 
Marpe teaches, wherein if the updated probability estimator value exceeds a threshold, a most probable state for a subsequent bin value is modified (modifying the estimator value if a threshold is exceeded, Par.[0101]).  
Sze teaches about, (applying a threshold Col.14 Lin.9-22).

  Re Claim 24. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 23, 
Marpe teaches, wherein if the most probable state for the subsequent bin value is modified, the updated probability estimator value is also modified (the subsequent MPS is also updated by the probability estimator being modified to the new bin value through the repeated iteration process, Fig.25).  
Sze teaches about, (Col.4 Lin.65-67 – Col.5 Lin.1-6).

  Re Claim 25. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 24, 
Marpe teaches, wherein the updated probability estimator is modified by inverting each of the bits of the updated probability estimator (Par.[0006]..[0120], [0127] and inverting the bits at decoder Par.[0170], [0256], [0261]-[0262]).  

  Re Claim 26. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 13 further comprising:
Marpe teaches about, determining whether the updated interval is smaller than a threshold value; and when the updated interval is smaller than the threshold value, renormalizing the updated interval (applying renormalizing according to the updated interval being below a threshold Par.[0101], [0150], [0709]).  

 	Re Claim 27. (Previously Presented) Marpe, Sze and Alshin disclose, the method of claim 26, 
Marpe teaches about, wherein renormalizing the updated interval comprises doubling the updated interval (processing multiple MPS within a single renormalization, i.e., doubling the interval, Par.[0690]).
Sze teaches about, (the renormalization process is based on rescaling the range R, of one or more subsequent bins, e.g., doubled Col.5 Lin.13-22 and 23-37).
Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/